DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant amended claims 1, 5, and 16.
4.	Applicant canceled claim 4.
5.	Applicant newly added claim 17.

Claim - 35 USC § 101
6.	Applicant amended claim 16 with “A non-transitory computer readable medium” which is overcome the U.S.C. 101 issue.

Allowable Subject Matter
7.	Claims 1-3, 5-17 are allowed.
8.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 15, 16, and 17, the closest prior art record, Koskela (US 2020/0145860) teaches a method in a network device for terminal device positioning with Integrated Access Backhaul, IAB, comprising: obtaining a node configuration associated with a set of Transmitting/Receiving Points, TRPs; selecting, from the set of TRPs, one or more IAB TRPs associated with a terminal device based on the node configuration and similarity metrics between an initial position estimate and historical positioning results for the terminal device,
However, Koskela alone or in combination fails teaches or fairly suggest;
the similarity metrics beinq similarity metrics between a current finqerprint of the terminal device and historical fingerprints of the terminal device; transmitting a measurement request to a serving TRP associated with the terminal device and each of the one or more IAB TRPs; receiving, from each of the serving TRP and at least one of the one or more IAB TRPs, a measurement report indicating a Timing Advance, TA, associated with that TRP and the terminal device and beam information regarding a beam used for transmission from that TRP to the terminal device; and determining a position of the terminal device based on the measurement reports received from the serving TRP and the at least one IAB TRP.

Dependent claims 2-3, and 5-14 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641